Citation Nr: 1013374	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-35 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disability, 
to include on a secondary basis.

4.  Entitlement to an effective date for an award of a 100 
percent evaluation for post-traumatic stress disorder, 
(PTSD), prior to September 26, 2002.


REPRESENTATION

Appellant represented by:	Maria Chesteron, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to 
October 1973 and from November 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating action dated 
March 2006, the RO increased the evaluation assigned to PTSD 
from 30 percent to 100 percent disabling, and assigned 
September 26, 2002 as the effective date of the award.  The 
Veteran has also filed a timely appeal to an April 2008 
rating decision that denied his claim for service connection 
for diabetes mellitus, hypertension and heart disease.  

The issues of service connection for diabetes mellitus, 
hypertension and heart disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for PTSD was 
received in September 2002.

2.  There is no medical evidence of record establishing that 
the Veteran's PTSD resulted in total occupational and social 
impairment prior to September 26, 2002.


CONCLUSION OF LAW

The criteria for an effective date for an award of a 100 
percent evaluation for PTSD, prior to September 26, 2003, 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400(o)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in an October 2002 letter, issued prior to the 
rating decision on appeal, the VA provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim for an increased rating for PTSD, to 
include what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  A February 2008 letter advised the Veteran 
of the information and evidence needed to establish a 
disability rating and effective date.  The case was last 
readjudicated in September 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
and VA medical records, records from the Social Security 
Administration (SSA), the reports of VA examinations, and 
hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
providing hearing testimony.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Board notes that pursuant to Diagnostic Code 9411, a 100 
percent evaluation is warranted for total occupational and 
social impairment due to (but not limited to) such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

With regard to claims for increase VA laws and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore," unless specifically 
provided otherwise.  38 U.S.C.A. § 5110(a).  Section 
5110(b)(2) provides otherwise by stating that the effective 
date of an increased rating "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  Under 38 C.F.R. § 3.400(o)(1), except as 
provided in paragraph (o)(2), the effective date is "date of 
receipt of claim or date entitlement arose, whichever is 
later."  Paragraph (o)(2) provides that the effective date is 
the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date otherwise, 
date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 
125 (1997).

By rating action dated July 2001, the RO granted the 
Veteran's claim for service connection for PTSD, and assigned 
a 30 percent evaluation effective September 3, 1997.  He was 
notified of this determination in an August 2001 letter, but 
did not file an appeal.  

The Board notes that the April 2001 VA psychiatric 
examination disclosed that the Veteran was casually dressed, 
neat and clean in appearance.  His mood was dysthymic and his 
affect bland.  He was alert and oriented.  His speech was 
rambling at times.  He stated he worried about things, 
especially bills.  His concentration and memory were intact.  
There was no suicidal or homicidal ideation or evidence of a 
thought disorder.  The diagnoses were PTSD, moderate in 
severity, and dysthymic disorder.  The Global Assessment of 
Functioning score was 52.  The examiner noted the Veteran 
continued to experience anxiety, agitation, depression, 
intrusive thoughts, nightmares, hypervigilance and anger.  

In October 2001, the Veteran filed a claim for a total 
disability rating based on individual unemployability.  He 
listed the disabilities that caused his unemployability as 
service connected PTSD and nonservice connected coronary 
artery disease.  The RO denied the claim in an August 2002 
decision.  The Veteran filed a notice of disagreement with 
that decision in January 2003, but withdrew the appeal in 
September 2003.

The Veteran's claim for an increased rating for PTSD was 
filed on September 26, 2002.  The Veteran was afforded a 
psychiatric examination by the VA in September 2003.  The 
examiner noted the Veteran paid good attention to his 
personal hygiene.  He was pleasant, cooperative and fully 
alert and oriented.  His mood was anxious and he would 
frequently stutter and ramble.  He was relevant and coherent.  
His concentration was good and his memory was intact.  His 
thinking was logical.  He had no flight of ideas or looseness 
of associations.  There were no obsessions, phobias or panic 
attacks. The diagnosis was PTSD, moderate in severity.  The 
examiner commented that the Veteran's functional status had 
not changed significantly since he had evaluated him in 2001.  
It was noted that the Veteran had not worked since 1996, and 
he had stopped the counseling he had been receiving at a 
private clinic.  It was noted he was active in a veterans 
service organization and attended church regularly.  The 
examiner acknowledged the Veteran continued to experience 
irritability and had sleep disturbance, intrusive thoughts 
and memories of the Persian Gulf War.  He opined it was his 
impression that the Veteran's PTSD symptomatology by itself 
did not preclude gainful employment, but he was unable to say 
to what extent the Veteran's other conditions might 
contribute.  A Global Assessment of Function score of 55 was 
assigned.

As noted above, the RO assigned September 26, 2002, the date 
of the claim for an increased rating for PTSD, as the 
effective date for the award of a 100 percent evaluation for 
PTSD.  The Veteran's representative contends that the October 
2001 claim for TDIU should be construed as a claim for an 
increased rating for PTSD.  Nevertheless, there is no basis 
for an earlier effective date.  The record does not establish 
the Veteran had persistent delusions or hallucinations, 
impaired memory, in problems with self care.  In fact, as 
late as the September 2003 VA psychiatric examination (after 
the 100 percent evaluation was made effective), the examiner 
commented that the Veteran was not a persistent danger to 
himself or others, was able to perform all activities of 
daily living, had no deterioration of personal hygiene, had 
good concentration, intact memory, was cognitively intact, 
and had no severe emotional instability.  

The Board notes that a private therapist stated in January 
2001 that the Veteran had been seen at the counseling center 
beginning earlier that month, and that he expected to treat 
him for many months and perhaps years for PTSD.  It is 
significant to point out, however, that by the time of the 
September 2003 VA psychiatric examination, the Veteran 
indicated he had stopped going to that facility.  

The evidence of record fails to establish that the Veteran's 
PTSD symptomatology resulted in total social and occupational 
impairment prior to September 26, 2002.  Indeed, even after 
that date, the Veteran was active in a Veteran's organization 
and attended church regularly, and was not found by the 2003 
VA examiner to be unemployable due to PTSD.  Both the 2001 
and 2003 VA examiner's found the Veteran's PTSD to be only 
moderate in nature.  Outpatient treatment records dating from 
February 2001 to July 2002 note Global Assessment of 
Functioning scores of 65.  Thus, even assuming arguendo the 
date of claim is October 18, 2001, when the Veteran filed a 
claim for a total rating based on individual unemployability 
due to service-connected disability, there is no medical 
evidence establishing that a 100 percent evaluation was 
warranted prior to September 26, 2002.  Thus, it must be 
concluded that it was not factually ascertainable that a 100 
percent rating was appropriate prior to that date, and the 
claim is denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An effective date for an award of a 100 percent evaluation 
for PTSD, prior to September 26, 2002, is denied.


REMAND

The Veteran also seeks service connection for diabetes 
mellitus, hypertension and heart disease.  The service 
treatment records from the Veteran's second period of service 
show two elevated blood pressure readings.  Blood pressure 
readings of 113/92 and 195/85 were recorded on separate 
visits in April 1991.  Clinical evaluations of the heart and 
vascular system were normal on the separation examination in 
April 1991.  Blood pressure readings were 122/88.  There were 
no complaints or findings pertaining to diabetes mellitus in 
the service treatment records.

On VA general medical examination in March 1992, conducted 
during the one year period after discharge from active duty, 
blood pressure readings were 140/90 and 150/90 (after 
exercise).  Laboratory studies revealed glucose was elevated 
at 117 mg/dl.  The pertinent diagnosis was elevated blood 
pressure.  

VA outpatient treatment records reflect blood pressure 
readings of 152/96 in January 1993; 131/91 in January 1994; 
120/92 in August 1994; and 130/90 in November 1994.  Glucose 
was 114 mg/dl in January 1994.  

The Veteran was admitted to a private hospital in May 1996 
with a history suggestive of unstable angina several days 
prior to admission.  An electrocardiogram disclosed changes 
consistent with a myocardial infarction.  
Non-fasting glucose was 120 mg/dl.  The Veteran denied any 
previous history of cardiac disease, and he denied having 
diabetes.  He stated he had been borderline hypertensive, but 
had never been on medication. The diagnosis was acute 
myocardial infarction.  

The Veteran was seen in a VA outpatient clinic in July 2002 
and reported he had been recently diagnosed with diabetes 
mellitus, type 2.  

The Board notes the Veteran has not been afforded an 
examination for hypertension, heart disease or diabetes 
mellitus following his discharge from service.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and private, from 
whom he has received treatment for 
diabetes mellitus, hypertension and heart 
disease since his separation from 
service.  After securing any necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the Veteran.

2.  The Veteran should be afforded a VA 
cardiovascular examination to determine 
the nature of hypertension and heart 
disease, and to obtain an opinion as to 
whether these conditions are related to 
service.  All necessary tests should be 
performed.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's hypertension 
or heart disease had its onset in 
service, or within one year thereafter.  
The examiner is also requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the Veteran's 
heart disease is caused or aggravated 
(permanent worsening beyond natural 
progress) by his hypertension.  If 
aggravation is shown, the examiner should 
attempt to quantify the degree of 
aggravation if possible.  The rationale 
for any opinion should be set forth.  

3.  The Veteran should be afforded a VA 
endocrinology examination to determine 
the nature of the Veteran's diabetes and 
to obtain an opinion as to whether this 
condition is related to service.  All 
necessary tests should be performed.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's diabetes 
mellitus had its onset in service or 
within one year thereafter, or if it is 
caused or aggravated (permanent worsening 
beyond natural progress) by the Veteran's 
hypertension or heart disease.  If 
aggravation is shown, the examiner should 
attempt to quantify the degree of 
aggravation if possible.  The rationale 
for any opinion should be set forth.  

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


